Citation Nr: 1609272	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-41 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel n


INTRODUCTION

The Veteran served on active duty from January 1986 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Houston has jurisdiction currently.  The Board previously considered this issue in May 2013, November 2014, and April 2015.  


FINDINGS OF FACT

The evidence is at least in equipoise that the Veteran's current depression began during active service.


CONCLUSION OF LAW

The criteria for service connection for depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision grants the service connection benefit sought on appeal, the Veteran could not be prejudiced and discussion of compliance with the Veterans' Claims Assistance Act is not necessary.  The Board notes that the RO failed to comply with its remand directives to provide the Veteran another examination.  In light of the grant, that failure is moot.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran, his late wife, and his children are competent to report symptoms and experiences observable by their senses and the Board finds them credible as their statements are detailed and generally consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

After review of the record, the Board finds that the criteria for service connection for depressive disorder have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows depressive disorder during the period on appeal.  The VA examiners in November 2006 and April 2014 diagnosed major depressive disorder.  VA treatment records and a letter from Dr. JK, a treating provider, confirm the diagnosis.

Next, the evidence is at least in equipoise that the Veteran's depressive disorder began in service.  Service treatment records do not show complaints of or treatment for mental health problems.  In statements to VA, the Veteran explained that he did not seek treatment in service because he did not identify his symptoms as a mental health condition and was too ashamed and uncomfortable to seek help.  Mental health treatment began at VA in 2005.  Despite the lack of formal treatment, the Veteran and his family reported no symptoms prior to service and a change in mood and the onset of other symptoms during service.  He specifically noted feeling disappointment after entering the service, that he was targeted by leaders because he was older than the other soldiers, and sadness from being away from his family.  He reported continuing to struggle with depression after service with effects on relationships, trouble with job motivation, and homelessness.  

The Veteran asserted that his depression could be related to his service-connected foot injury.  The November 2006 examiner found that the Veteran's depression was not secondary to medical conditions but rather most likely the direct result of his military service.  The examiner characterized it as a primary service-connected disability and explained that the history of depression dated back to the time in service when he began experiencing loneliness and disappointment.  Similarly, in October 2007 and November 2009 letters, Dr. JK opined that the Veteran's depression was precipitated and caused by stress while on active duty; it began in basic training and worsened following the 10-month treatment for his broken foot.  The April 2014 VA examiner concluded that depression was less likely than not caused by military service because service records showed no indication of depression in service and depression symptoms were due to life factors such as being away from his family.  The 2014 opinion is inadequate for two reasons: first, it fails to consider the lay evidence of the onset of symptoms during service and second, it identifies the cause of depression as life factors but does not consider that those life factors were present during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The lack of in-service documentation is at least in equipoise with the lay statements of onset, and the 2014 medical opinion is outweighed by the two favorable opinions.  Therefore, the Board finds service connection for depressive disorder is warranted.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for depressive disorder is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


